Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 1 of 11
        Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 2 of 11



       Defendant’s Objections fail to show that Judge Copperthite’s order was clearly erroneous

or contrary to law. Instead, Defendant merely disagrees with Judge Copperthite’s decision. But

mere disagreement with a decision is not enough to show an order to be clearly erroneous or

contrary to law. Defendant even goes so far as to ask that this Court review the briefing “de novo”

and grant Defendant’s motion to compel. (Obj. at 7.) But that is not the proper standard for review.

Judge Copperthite’s order is grounded in the record and based on an application of the appropriate

factors under Fed. R. Civ. P. 26(b)(1). Defendant’s Objections should be overruled.

                                        BACKGROUND
       Plaintiff Marco Fernandez works for the U.S. Navy in cybersecurity and holds a Top Secret

clearance. (Compl. ¶¶ 21-22, ECF No. 1.) In November 2018, Defendant prepared a tenant

screening report that had falsely called Plaintiff a drug trafficker and convicted criminal. First,

Defendant reported Plaintiff as a possible match for an individual on the Office of Foreign Asset

Control’s list of Specially Designated Nationals (“OFAC/SDN list”), specifically a drug trafficker

named “Mario Alberto Fernandez Santana” with a date of birth of May 1977 and an address in

Zapopan, Jalisco, Mexico. (Compl. ¶ 34). Plaintiff’s name is not Mario Alberto Fernandez

Santana, he was not born in 1977, and he has never lived in Mexico. Second, Defendant also

reported that Plaintiff had been convicted of felony possession of a controlled substance for sale

and three misdemeanors for petty theft in California, even though those convictions belonged to

someone with a different date of birth. (Compl. ¶¶ 26- 28.)

       This conduct violated the Fair Credit Reporting Act’s (“FCRA”) requirement that

consumer reporting agencies “follow reasonable procedures to assure maximum possible

accuracy” in producing consumer reports. 15 U.S.C. § 1681e(b). Plaintiff suffered garden variety

emotional distress as a result of being called a criminal and terrorist. He testified that the stress



                                                 2
         Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 3 of 11



dissipated after the report was corrected in December 2018. (ECF No. 85 at 12 & ECF No.111-1,

Transcript of Deposition of Marco Fernandez (“Fernandez Dep.”), at 166:24-167:3.)

        Defendant’s misreporting of OFAC/SDN information was not isolated to Plaintiff, but was

due to its flawed, name-only matching algorithm which matched consumers to people on the

OFAC/SDN list based solely on the fact that a given consumer’s name resembled the name of a

person or entity on the list.

                                                                                           . (ECF

No. 119-2.) Despite discovery requests requesting that it do so, Defendant has yet to identify a

single report that it contends accurately matched a consumer to someone on the OFAC/SDN list.

Plaintiff seeks to represent a class of similarly situated consumers who were misreported by

Defendant as matches to individuals on the OFAC/SDN list.

        The FCRA has a two-tiered enforcement structure. For negligent violations of the FCRA,

a consumer can seek “actual damages,” and attorneys’ fees and costs. 15 U.S.C. § 1681o. For

“willful” violations, a consumer may seek $100-$1000 in statutory damages in lieu of actual

damages, and may also additionally seek punitive damages. Id. § 1681n. If a class is certified,

Plaintiff and the Class will ask the jury to award statutory damages of $100-$1000 and punitive

damages as permitted by the FCRA, 15 U.S.C. § 1681n. (ECF No. 80-2 at 10.) Defendant faces

substantial class-wide liability for the                that Defendant falsely labeled as potential

terrorists or drug dealers which is not merely hypothetical. In 2017, a federal jury in California

awarded $60 million (reduced to around $40 million on appeal) to approximately 8,000 consumers

in statutory and punitive damages in a class action trial for mismatching consumers to the

OFAC/SDN list in violation of the FCRA. See generally Ramirez v. TransUnion LLC, 951 F.3d.

1008 (9th Cir. 2020), cert. granted, 2020 WL 7366280. Plaintiff also has an individual claim for



                                                3
         Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 4 of 11



Defendant’s misreporting of the criminal convictions. For that claim, Plaintiff seeks garden variety

emotional distress damages, and no out-of-pocket damages. (ECF No. 80-2 at 10.)

        Given its apparent lack of defenses on the merits, Defendant has instead attempted to use

discovery as a tool to harass and embarrass Plaintiff rather than as a method to gather evidence on

the merits.1 Defendant has deposed Plaintiff at length regarding his claim of emotional distress.

Defendant used Plaintiff’s seven-hour deposition to ask a variety of intrusive questions about all

aspects of Plaintiff’s life.




        During Plaintiff’s deposition, Plaintiff also stated




        Since Plaintiff’s first deposition, Defendant has tried again and again




1
 Defendant has also made repeated individual settlement offers to Plaintiff in an attempt to induce
him to abandon his class action claims and the absent class members. (ECF No. 111 at 10-11.)
                                                  4
        Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 5 of 11



                               and to pry into other irrelevant aspects of Plaintiff’s professional

life. Defendant first filed a motion to compel documents and testimony from the Navy, which was

procedurally improper and beyond the scope of permissible discovery. (ECF No. 79.) Magistrate

Judge Copperthite denied Defendant’s motion and Defendant’s objections to that ruling are

pending. (ECF Nos. 88, 97) Defendant then sought to compel Plaintiff to answer deposition

questions                                                                             . (ECF No.

90.) The Magistrate Judge again denied Defendant’s motion, finding

                                           (ECF No. 134 at 6.) The Court did, however,



                                                 . (Id.) Neither party objected to that order and

Plaintiff was re-deposed on February 11, 2021.

       Defendant then filed the instant motion to compel responses to document requests which

seek



                                                                                           . (ECF

No. 140.) Magistrate Judge Copperthite again denied Defendant’s motion. (ECF No. 142.) Judge

Copperthite




                                                  (Id.) With respect to Defendant’s request for




                                                 5
         Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 6 of 11




(ECF No. 142 at 3.)         Finally, Magistrate Judge Copperthite found

                                          . (Id.) In supporting his conclusions, Judge Copperthite

concluded,



                                                                  (ECF No. 142 at 2.)

                                           ARGUMENT

   I.        Legal Standard: Clearly Erroneous or Contrary to Law

        A district judge may overrule the magistrate’s ruling on a non-dispositive matter only if

the ruling is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P.

72(a); Local Rule 301.5(a). “The ‘clearly erroneous’ standard applies to factual findings, while

legal conclusions will be rejected if they are ‘contrary to law.’” Sky Angel U.S., LLC v. Discovery

Commc’ns, LLC, 28 F. Supp. 3d 465, 479 (D. Md. 2014).

        Under the “contrary to law” standard, “the critical inquiry is whether there is legal authority

that supports the magistrate’s conclusion.” Stone v. Trump, 356 F. Supp. 3d 505, 511 (D. Md.

2018) (quoting Guiden v. Leatt Corp., No. 10-CV-00175, 2013 WL 4500319, at *3 (W.D. Ky.

Aug. 21, 2013)). “That reasonable minds may differ on the wisdom of a legal conclusion does not

mean it is clearly erroneous or contrary to law.” Id. “The ‘contrary to law’ standard ordinarily

suggests a plenary review of legal determinations, but many courts have noted that decisions of a

magistrate judge concerning discovery disputes…should be afforded ‘great deference.’” In re

Outsidewall Tire Litig., 267 F.R.D. 466, 470 (E.D. Va. 2010); accord Neighborhood Dev.

Collaborative v. Murphy, 233 F.R.D. 436, 438 (D. Md. 2005) (“A district court owes substantial



                                                  6
        Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 7 of 11



deference to a magistrate judge in considering a magistrate judge’s ruling on a non-dispositive

motion”) (failing to find that any of the magistrate judge’s “rulings were contrary to law or clearly

erroneous”). “In light of the broad discretion given to a magistrate judge in the resolution of

nondispositive discovery disputes, the court should only overrule a magistrate judge’s

determination if this discretion is abused.” Patrick v. PHH Mortg. Corp., 298 F.R.D. 333, 336

(N.D. W. Va. 2014) (citation omitted).

       All told, to overturn a magistrate judge’s order, the standard is high—and intentionally so.

U.S. Equal Employment Opportunity Comm’n v. MVM, Inc., No. 17-2881, 2020 WL 6482193, at

*1 (D. Md. Nov. 2, 2020) (“This standard is intentionally high because a lower standard would

defeat the efficiency gains made from referring non-dispositive issues to a magistrate judge.”). A

magistrate judge’s ruling on a discovery dispute, in particular, should rarely be overturned. See

O’Malley v. Trader Joe’s E., Inc., No. 19-3273, 2020 WL 6118841, at *2 (D. Md. Oct. 15, 2020)

(“A magistrate judge’s resolution of a discovery dispute is typically accorded substantial

deference.”). This is because “[i]t is not the function of objections to discovery rulings to allow

wholesale relitigation of issues resolved by the magistrate judge.” Buchanan v. Consol. Stores

Corp., 206 F.R.D. 123, 124 (D. Md. 2002). “Put simply, an objection is not a vehicle to nit-pick

the magistrate judge’s ruling [on a discovery dispute].” Shackleford v. Vivint Solar Developer

LLC, No. 19-954, 2020 WL 3488913, at *5 (D. Md. June 25, 2020). Accordingly, “the objecting

party carries a heavy burden in persuading a district court to disturb a magistrate judge’s ruling on

a discovery matter.” Bost v. Wexford Health Sources, Inc., No. 15-3278, 2020 WL 1890506, at

*8 (D. Md. Apr. 15, 2020).




                                                 7
           Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 8 of 11



    II.       Magistrate Judge’s Copperthite’s Order Was Not Clearly Erroneous or Contrary
              to Law

          Defendant agrees that the appropriate standard of review is “clearly erroneous or contrary

to law.” (Obj. at 3-4.) But Defendant fails to point to any aspect of the Magistrate Judge’s ruling

that meets that standard. Nor could it. Indeed, Defendant tacitly admits that the order was not

clearly erroneous or contrary to law and explicitly asks “this Court to review the briefing de novo”

because it disagrees with the Magistrate Judge’s ruling. (Obj. at 7.) De novo is not the standard

of review.

          Instead, Defendant resorts to mischaracterizing the factual record. Defendant says that

Plaintiff is seeking “millions of dollars” or “astronomical damages for emotional distress.” (Obj.

at 5-6). Those statements are not true. Plaintiff’s emotional distress was garden variety and lasted

about a month. He is not seeking millions of dollars for his personal emotional distress. Defendant

faces liability in the millions of dollars not because of Plaintiff’s personal emotional distress but

because Defendant reported                             as potential terrorists and drug traffickers to

prospective landlords, in violation of a statute that provides for both statutory and punitive

damages. That Plaintiff has brought a class action where Defendant’s class-wide exposure is

significant does not provide Defendant the opportunity to rummage through every aspect of

Plaintiff’s life in the hope that it will uncover something incendiary or scandalous. See Watkins v.

Hireright, Inc., No. 13-1432, 2014 WL 11191092, at *4 (S.D. Cal. Feb. 21, 2014) (denying motion

to compel for requests that were “overbroad as written” and “appear[ed] to be a fishing expedition

in the hopes that it w[ould] get lucky and turn up some unsavory or fraudulent behavior” on the

plaintiff).   The Court should not succumb to Defendant’s effort to muddy the waters by

masquerading as though Plaintiff’s garden variety emotional distress claim is the driver behind the

substantial liability it faces. Nor should the Court countenance an effort to use the potential value

                                                  8
        Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 9 of 11



of a class claim to bend the rules and allow discovery to be used as a tool to harass Plaintiff by

delving into irrelevant personal matters.

       Defendant’s effort to distance itself from its failure to object to Judge Copperthite’s

previous ruling on the same subject matter also fails. Judge Copperthite ruled previously that

                                                                                                   .

(ECF No. 134 at 6.) Defendant did not object to that ruling. Nevertheless, despite the Court’s

prior order, Defendant now seeks                                                . (ECF No. 140 at

Exhibit B.) Defendant states that the question of whether Plaintiff should be compelled



                                                          (Obj. at 8). Defendant further posits that




                      (Id.) That argument does not follow. Defendant does not explain why a

request for documents



              Indeed, given that Judge Copperthite




                                            But perhaps more importantly, Defendant’s argument

attempts to differentiate the burden of deposition testimony from document production but fails to

address the substance of Judge Copperthite’s other findings, which were that the requests were



                                              . (ECF No. 142 at 2.) Magistrate Judge Copperthite



                                                  9
        Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 10 of 11



correctly observed that



                          Harassing, overbroad, and speculative requests for irrelevant information

which a court has already found to be improper are never allowed, no matter how “proportionate”

they might be.

       Finally, Defendant argues that the Magistrate Judge erred in denying the request for



                                                                              ”2 Defendant objects

that the Magistrate Judge

(Obj. at 9.) Not so. Judge Copperthite found



                                                              (ECF No. 142 at 2.) Defendant had

ample opportunity to explore Plaintiff’s financial condition during his deposition and failed to

uncover any link between years’ worth of financial records and the one month of emotional distress

he experienced as a result of Defendant’s conduct, much less a compelling need. Magistrate Judge

Copperthite therefore found




                                                  (ECF No. 142 at 2-3.) Judge Copperthite thus

concluded that




2
 Plaintiff notes that this is Defendant’s second attempt to obtain Plaintiff’s tax returns. Defendant
previously requested the tax returns in a prior set of Requests for Production. Plaintiff objected
and Defendant did not move to compel. (See ECF No 80-1 at ECF P. 39 of 81 (requesting
Plaintiff’s tax returns).)
                                                 10
       Case 1:19-cv-01190-JKB Document 150 Filed 03/11/21 Page 11 of 11



                    (Id. at 3.) Judge Copperthite found




          . (Id.) Based on his review of the record, the Magistrate Judge had the discretion to

deny Defendant’s broad, harassing, speculative and intrusive requests.

                                        CONCLUSION

       For all of the above reasons, Defendant’s objections should be overruled.



Date: March 11, 2021                        /s/John G. Albanese

                                            Martin E. Wolf, Bar No. 09425
                                            GORDON, WOLF & CARNEY, CHTD.
                                            100 W. Pennsylvania Ave., Suite 100
                                            Towson, MD 21204
                                            Tel. 410.825.2300
                                            mwolf@gwcfirm.com

                                            BERGER MONTAGUE PC
                                            E. Michelle Drake (pro hac vice)
                                            John G. Albanese (pro hac vice)
                                            Joseph C. Hashmall (pro hac vice)
                                            43 S.E. Main Street, Suite 505
                                            Minneapolis, MN 55414
                                            Tel: (612) 594-5999
                                            Fax: (612) 584-4470
                                            emdrake@bm.net
                                            jalbanese@bm.net
                                            jhashmall@bm.net

                                            Counsel for Plaintiff and the Class




                                               11
